Case 8:18-cv-02608-SDM-AAS Document 74 Filed 04/01/19 Page 1 of 3 PageID 2343



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,
     a Florida corporation,
                                                     CASE NO.: 8:18-cv-02608-SDM-AAS
         Plaintiff,


    v.


RAKESH DIXIT, an individual,
FERON KUTSOMARKOS, an individual,
E-INTEGRATE, INC., a Florida corporation,
KNOWMENTUM, INC, a Florida corporation, and
MEDIA SHARK PRODUCTIONS, INC.,
a Florida corporation,


      Defendants.
______________________________________________/

                      MOTION TO EXCEED PAGE LIMITATION FOR
                         DEFENDANTS’ MOTION TO COMPEL

         Defendants FERON KUTSOMARKOS (“Kutsomarkos”) and E-INTEGRATE, INC (“E-

Integrate”) (they are referred to herein as “Defendants”), hereby move for an order permitting them

to exceed the page limitation set forth in Local Rule 3.01(a) for Defendants’ Motion to Compel,

pursuant to Local Rule 3.01(d). In support of the motion, Plaintiff states as follows:

         1.      Defendants seek to file their Motion to Compel (see, e.g., D.E. 72) and Local Rule

3.01(a) states, in relevant part, “the movant shall include a concise statement of the precise relief

requested, a statement of the basis for the request, and a memorandum of legal authority in support

of the request, all of which the movant shall include in a single document not more than

twenty-five (25) pages” (emphasis added).




                                                 1
Case 8:18-cv-02608-SDM-AAS Document 74 Filed 04/01/19 Page 2 of 3 PageID 2344



        2.       Due to the complex nature of this case, and the extensive number of discovery

requests at issue, an extension of the 25-page limit is necessary here. Local Rule 3.04(a) states, in

relevant part:

        A motion to compel discovery pursuant to Rule 36 or Rule 37, Fed.R.Civ.P., shall
        include quotation in full of each interrogatory, question on deposition, request for
        admission, or request for production to which the motion is addressed; each of
        which shall be followed immediately by quotation in full of the objection and
        grounds therefor as stated by the opposing party; or the answer or response which
        is asserted to be insufficient, immediately followed by a statement of the reason the
        motion should be granted.

Defendants cannot comply with both Local Rules 3.01(a) and 3.04(a) because complying with

Local Rule 3.04(a) causes Defendants to exceed the 25-page limit under Local Rule 3.01(a), which

prevents Defendants from fully addressing the necessary discovery requests, objections, answers

or responses, reasons, facts and legal issues.

        3.       Under Local Rule 3.01(d), “A motion requesting leave to file either a motion in

excess of twenty-five (25) pages, […] shall not exceed three (3) pages, shall specify the length of

the proposed filing, and shall not include, as an attachment or otherwise, the proposed motion,

response, reply, or other paper.” Accordingly, Defendants respectfully request an extension of the

page limitation, allowing Plaintiff up to 100 pages for their Motion to Compel (see, e.g., D.E. 72).

        WHEREFORE, Defendants respectfully request that the Court grant this motion and allow

them up to 100 pages for their Motion to Compel, excluding the caption, signature page,

certificates, and exhibits.

                                RULE 3.01(g) CERTIFICATION

        Defendants’ undersigned counsel certifies that I conferred with Plaintiff’s counsel in a

good faith effort to resolve the issues raised by this Motion, and Plaintiff’s counsel stated that he




                                                 2
Case 8:18-cv-02608-SDM-AAS Document 74 Filed 04/01/19 Page 3 of 3 PageID 2345



is opposed to the relief requested by Defendants’ Motion for the reasons stated in the attached

email.



                                               Respectfully submitted,
                                               Dixit Law Firm

                                               /s/ Shyamie Dixit
                                               Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                               Florida Bar No.: 719684
                                               Robert L. Vessel, Esq. (rvessel@dixitlaw.com)
                                               Florida Bar No.: 314536
                                               3030 N. Rocky Point Drive West, Suite 260
                                               Tampa, FL 33607
                                               Tel: (813) 252-3999
                                               Fax: (813) 252-3997
                                               Attorneys for Defendants Feron Kutsomarkos and
                                               E-Integrate, Inc.

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been furnished

electronically with the Clerk of Court by using the CM/ECF system which will send a notice of

electronic filing to all of the parties and their counsel of record on this 1st day of April 2019.


                                               Dixit Law Firm

                                               /s/ Shyamie Dixit
                                               Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                               Florida Bar No.: 719684




                                                   3
